Exhibit 10.2

 

TD HOLDING CORPORATION

 

THIRD AMENDED AND RESTATED

 

2003 STOCK OPTION PLAN

 


SECTION 1.              PURPOSE.


 

The Plan is intended as an incentive to improve the performance, encourage the
continued employment and increase the proprietary interest of certain employees
of the Company selected for participation in the Plan.  The Plan is designed to
grant such employees the opportunity to share in the Company’s long-term success
through stock ownership and to afford them the opportunity for additional
compensation related to the value of Stock of the Company.  It is intended that
certain options granted under this Plan may qualify as “incentive stock options”
under Section 422 of the Code.

 


SECTION 2.              DEFINITIONS.


 


(A)           “AFFILIATE” MEANS ANY PARENT CORPORATION OR SUBSIDIARY CORPORATION
OF THE COMPANY, WHETHER NOW OR HEREAFTER EXISTING, AS THOSE TERMS ARE DEFINED IN
SECTIONS 424(E) AND (F), RESPECTIVELY, OF THE CODE.


 


(B)           “ANNUAL EBITDA” MEANS, FOR ANY FISCAL YEAR, AN AMOUNT EQUAL TO THE
CONSOLIDATED EBITDA (AS SUCH TERM IS DEFINED IN THAT CERTAIN CREDIT AGREEMENT,
DATED AS OF JULY 22, 2003, AMONG TRANSDIGM INC. (AS SUCCESSOR BY MERGER TO TD
FUNDING CORPORATION), TRANSDIGM HOLDING COMPANY (AS SUCCESSOR BY MERGER TO TD
ACQUISITION CORPORATION), CERTAIN LENDERS NAMED THEREIN AND CREDIT SUISSE FIRST
BOSTON, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT) FOR SUCH FISCAL YEAR.


 


(C)           “ANNUAL EBITDA TARGET” MEANS:


 


(I)            FOR FISCAL YEAR 2004 (ENDING SEPTEMBER 30, 2004), $134.7 MILLION;


 


(II)           FOR FISCAL YEAR 2005, $163 MILLION;


 


(III)          FOR FISCAL YEAR 2006, $190.1 MILLION;


 


(IV)          FOR FISCAL YEAR 2007, $212.9 MILLION; AND


 


(V)           FOR FISCAL YEAR 2008, $235.7 MILLION;


 

provided, however, the Annual EBITDA Target shall be appropriately adjusted in
good faith by the Board for any acquisitions, dispositions or other similar
events that effect the determination of Annual EBITDA.

 


(D)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(E)           “CHANGE IN CONTROL” MEANS A CHANGE IN OWNERSHIP OR CONTROL OF THE
COMPANY EFFECTED THROUGH A TRANSACTION OR SERIES OF TRANSACTIONS (OTHER THAN AN
OFFERING OF STOCK

 

--------------------------------------------------------------------------------


 


TO THE GENERAL PUBLIC THROUGH A REGISTRATION STATEMENT FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION) WHEREBY ANY “PERSON” OR RELATED “GROUP” OF “PERSONS”
(AS SUCH TERMS ARE USED IN SECTIONS 13(D) AND 14(D)(2) OF THE EXCHANGE ACT)
(OTHER THAN THE COMPANY, ANY OF ITS SUBSIDIARIES, AN EMPLOYEE BENEFIT PLAN
MAINTAINED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, A PRINCIPAL STOCKHOLDER OR
A “PERSON” THAT, PRIOR TO SUCH TRANSACTION, DIRECTLY OR INDIRECTLY CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE COMPANY OR A PRINCIPAL
STOCKHOLDER) DIRECTLY OR INDIRECTLY ACQUIRES BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES OF THE COMPANY
POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF
THE COMPANY’S SECURITIES OUTSTANDING IMMEDIATELY AFTER SUCH ACQUISITION.


 


(F)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(G)           “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD.


 


(H)           “COMPANY” MEANS TD HOLDING CORPORATION, A DELAWARE CORPORATION.


 


(I)            “CUMULATIVE EBITDA” MEANS, FOR ANY FISCAL YEAR, THE SUM OF THE
ANNUAL EBITDA FOR EACH FISCAL YEAR PRIOR TO AND INCLUDING SUCH FISCAL YEAR,
COMMENCING WITH FISCAL YEAR 2004.


 


(J)            “CUMULATIVE EBITDA TARGET” MEANS


 


(I)            FOR FISCAL YEAR 2004, $134.7 MILLION;


 


(II)           FOR FISCAL YEAR 2005, $297.7 MILLION;


 


(III)          FOR FISCAL YEAR 2006, $487.8 MILLION;


 


(IV)          FOR FISCAL YEAR 2007, $700.7 MILLION; AND


 


(V)           FOR FISCAL YEAR 2008, $936.4 MILLION;


 

provided, however, the Cumulative EBITDA Target shall be appropriately adjusted
in good faith by the Board for any acquisitions, dispositions or other similar
events that effect the determination of Cumulative EBITDA.

 


(K)           “DISABILITY” MEANS THE PERMANENT AND TOTAL DISABILITY OF A PERSON
WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE.


 


(L)            “DISQUALIFYING DISPOSITION” MEANS ANY DISPOSITION (INCLUDING ANY
SALE) OF STOCK ACQUIRED BY EXERCISE OF AN INCENTIVE STOCK OPTION MADE WITHIN THE
PERIOD WHICH IS (A) TWO YEARS AFTER THE DATE THE PARTICIPANT WAS GRANTED THE
INCENTIVE STOCK OPTION OR (B) ONE YEAR AFTER THE DATE THE PARTICIPANT ACQUIRED
STOCK BY EXERCISING THE INCENTIVE STOCK OPTION.


 


(M)          “EFFECTIVE TIME” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
THE MERGER AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


(N)           “ELIGIBLE PERSON” MEANS ANY EMPLOYEE, OR IN THE DISCRETION OF THE
COMMITTEE, IN THE CASE OF ROLLOVER OPTIONS THAT ARE NONQUALIFIED STOCK OPTIONS,
ANY ENTITY THAT HELD PRIOR OPTIONS.


 


(O)           “EMPLOYEE” MEANS ANY PERSON EMPLOYED BY THE COMPANY OR AN
AFFILIATE.


 


(P)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(Q)           “EXISTING PARTICIPANT” MEANS ANY PARTICIPANT OF THE PLAN AS OF
JANUARY 1, 2004.


 


(R)            “EXPIRATION DATE” MEANS THE DATE THAT AN OPTION EXPIRES, AFTER
WHICH THE OPTION MAY NO LONGER BE EXERCISED.


 


(S)           “FAIR MARKET VALUE” MEANS (I) PRIOR TO AN IPO, THE FAIR MARKET
VALUE PER SHARE OF STOCK, DETERMINED IN ACCORDANCE WITH SECTION 6.2 OF THE
MANAGEMENT STOCKHOLDERS’ AGREEMENT, (II) AT THE TIME OF AN IPO, THE PER SHARE
PRICE TO THE PUBLIC IN SUCH IPO, AND (III) AFTER AN IPO, ON ANY DATE (A) IF THE
STOCK IS LISTED ON A NATIONAL SECURITIES EXCHANGE, THE MEAN BETWEEN THE HIGHEST
AND LOWEST SALE PRICES REPORTED AS HAVING OCCURRED ON THE PRIMARY EXCHANGE WITH
WHICH THE STOCK IS LISTED AND TRADED ON THE DATE PRIOR TO SUCH DATE, OR, IF
THERE IS NO SUCH SALE ON THAT DATE, THEN ON THE LAST PRECEDING DATE ON WHICH
SUCH A SALE WAS REPORTED, OR (B) IF THE STOCK IS NOT LISTED ON ANY NATIONAL
SECURITIES EXCHANGE BUT IS QUOTED IN THE NATIONAL MARKET SYSTEM OF THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS AUTOMATED QUOTATION SYSTEM (“NASDAQ-NMS”) ON A
LAST SALE BASIS, THE AVERAGE BETWEEN THE HIGH BID PRICE AND LOW ASK PRICE
REPORTED ON THE DATE PRIOR TO SUCH DATE, OR, IF THERE IS NO SUCH SALE ON THAT
DATE THEN ON THE LAST PRECEDING DATE ON WHICH SUCH A SALE WAS REPORTED.  IF,
AFTER AN IPO, THE STOCK IS NOT QUOTED ON NASDAQ-NMS OR LISTED ON AN EXCHANGE, OR
REPRESENTATIVE QUOTES ARE NOT OTHERWISE AVAILABLE, THE FAIR MARKET VALUE SHALL
MEAN THE AMOUNT DETERMINED BY THE BOARD IN GOOD FAITH TO BE THE FAIR MARKET
VALUE PER SHARE OF STOCK, ON A FULLY DILUTED BASIS.


 


(T)            “FUND” MEANS WARBURG PINCUS PRIVATE EQUITY VIII, L.P.


 


(U)           “IPO” MEANS AN INITIAL PUBLIC OFFERING OF THE STOCK REGISTERED
UNDER THE SECURITIES ACT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT.


 


(V)           “IPO DATE” MEANS THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT
FOR THE IPO.


 


(W)          “INCENTIVE STOCK OPTION” MEANS AN OPTION INTENDED TO QUALIFY AS AN
INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE AND THE
REGULATIONS PROMULGATED THEREUNDER.


 


(X)            “MANAGEMENT STOCKHOLDERS’ AGREEMENT” MEANS THAT CERTAIN
MANAGEMENT STOCKHOLDERS’ AGREEMENT, DATED AS OF JULY 22, 2003, BY AND AMONG THE
COMPANY, THE FUND AND THE OTHER PARTIES NAMED THEREIN.

 

3

--------------------------------------------------------------------------------


 


(Y)           “MERGER AGREEMENT” MEANS THE AGREEMENT AND PLAN OF MERGER, DATED
AS OF JUNE 6, 2003, BETWEEN TD ACQUISITION CORPORATION, A DELAWARE CORPORATION,
AND TRANSDIGM HOLDING COMPANY, A DELAWARE CORPORATION.


 


(Z)            “NEW MANAGEMENT OPTIONS” MEANS OPTIONS THAT ARE NOT ROLLOVER
OPTIONS OR REPURCHASE OPTIONS.


 


(AA)         “NONQUALIFIED STOCK OPTION” MEANS AN OPTION NOT INTENDED TO QUALIFY
AS AN INCENTIVE STOCK OPTION.


 


(BB)         “OPTION” MEANS ANY ROLLOVER OPTION, NEW MANAGEMENT OPTION OR
REPURCHASE OPTION GRANTED PURSUANT TO THE PLAN.


 


(CC)         “OPTION AGREEMENT” MEANS A WRITTEN AGREEMENT BETWEEN THE COMPANY
AND A PARTICIPANT EVIDENCING THE TERMS AND CONDITIONS OF AN INDIVIDUAL OPTION
GRANT.


 


(DD)         “PARTICIPANT” MEANS A PERSON OR ENTITY TO WHOM AN OPTION IS GRANTED
PURSUANT TO THE PLAN OR, IF APPLICABLE, SUCH OTHER PERSON OR ENTITY WHO HOLDS AN
OUTSTANDING OPTION.


 


(EE)         “PERFORMANCE VESTED OPTIONS” SHALL MEAN NEW MANAGEMENT OPTIONS TO
WHICH THE VESTING SCHEDULE SET FORTH IN SECTION 8(B)(II) HEREOF APPLIES.


 


(FF)           “PLAN” MEANS THE TD HOLDING CORPORATION SECOND AMENDED AND
RESTATED 2003 STOCK OPTION PLAN, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.


 


(GG)         “PRINCIPAL STOCKHOLDER” MEANS THE FUND AND ANY OF ITS PERMITTED
ASSIGNEES UNDER THAT CERTAIN STOCKHOLDERS’ AGREEMENT, DATED AS OF JULY 22, 2003,
AMONG THE COMPANY, THE FUND AND THE OTHER PARTIES NAMED THEREIN.


 


(HH)         “PRIOR OPTIONS” MEANS THOSE OPTIONS HELD BY PARTICIPANTS PRIOR TO
THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT THAT WERE
REPLACED BY THE ROLLOVER OPTIONS.


 


(II)           “REPURCHASE OPTIONS” MEANS OPTIONS THE UNDERLYING SHARES OF STOCK
OF WHICH ARE ALLOCATED OUT OF THE REPURCHASE POOL.

 


(JJ)           “REPURCHASE PRICE” MEANS, WITH RESPECT TO ANY REPURCHASE OPTION,
THE PURCHASE PRICE PER SHARE PAID BY THE COMPANY IN CONNECTION WITH ITS
REPURCHASE OF THE SHARES OF STOCK OR THE VESTED OPTION TO WHICH THE REPURCHASE
OPTION RELATES IN ACCORDANCE WITH THE TERMS OF THE MANAGEMENT STOCKHOLDERS’
AGREEMENT.


 


(KK)         “REPURCHASE POOL” MEANS A POOL OF SHARES OF STOCK ALLOCATED UNDER
THE PLAN PURSUANT TO SECTION 4(D) HEREOF.


 


(LL)           “ROLLOVER OPTIONS” MEANS OPTIONS GRANTED TO A PARTICIPANT TO
REPLACE PRIOR OPTIONS.

 

4

--------------------------------------------------------------------------------


 


(MM)       “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


 


(NN)         “STOCK” MEANS THE COMMON STOCK OF THE COMPANY, PAR VALUE $.001 PER
SHARE.


 


(OO)         “TIME VESTED OPTIONS” SHALL MEAN NEW MANAGEMENT OPTIONS TO WHICH
THE VESTING SCHEDULE SET FORTH IN SECTION 8(B)(I) HEREOF APPLIES.


 


(PP)         “WARBURG PINCUS” MEANS WARBURG PINCUS & CO.


 


SECTION 3.              ADMINISTRATION.


 


(A)           GENERAL.  THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.


 


(B)           POWERS OF THE COMMITTEE.  SUBJECT TO THE PROVISIONS OF THE PLAN,
THE COMMITTEE SHALL HAVE SOLE AUTHORITY, IN ITS ABSOLUTE DISCRETION:


 


(I)            SUBJECT TO SUBSECTION (D) BELOW, TO DETERMINE FROM TIME TO TIME
WHICH OF THE ELIGIBLE PERSONS SHALL BE GRANTED OPTIONS, WHEN AND HOW EACH OPTION
SHALL BE GRANTED, WHAT TYPE OR COMBINATION OF TYPES OF OPTION SHALL BE GRANTED,
THE PROVISIONS OF EACH OPTION GRANTED (WHICH NEED NOT BE IDENTICAL), INCLUDING
THE TIME OR TIMES WHEN A PERSON SHALL BE PERMITTED TO RECEIVE STOCK PURSUANT TO
AN OPTION, THE NUMBER OF SHARES OF STOCK WITH RESPECT TO WHICH AN OPTION SHALL
BE GRANTED TO EACH SUCH PERSON, AND THE OPTION EXERCISE PRICE;


 


(II)           TO CONSTRUE AND INTERPRET THE PLAN AND OPTIONS GRANTED UNDER IT,
AND TO ESTABLISH, AMEND AND REVOKE RULES AND REGULATIONS FOR ITS ADMINISTRATION;


 


(III)          TO AMEND THE PLAN OR AN OPTION AS PROVIDED IN SECTION 17; AND


 


(IV)          TO EXERCISE SUCH POWERS AND TO PERFORM SUCH ACTS AS THE COMMITTEE
DEEMS NECESSARY OR EXPEDIENT TO PROMOTE THE BEST INTERESTS OF THE COMPANY WHICH
ARE NOT IN CONFLICT WITH THE PROVISIONS OF THE PLAN.


 


(C)           COMMITTEE DETERMINATIONS.  ALL DETERMINATIONS, INTERPRETATIONS AND
CONSTRUCTIONS MADE BY THE COMMITTEE IN GOOD FAITH SHALL NOT BE SUBJECT TO REVIEW
BY ANY PERSON OR ENTITY AND SHALL BE FINAL, BINDING AND CONCLUSIVE ON ALL
PERSONS AND ENTITIES.


 


(D)           CHIEF EXECUTIVE OFFICER RECOMMENDATION.  THE NUMBER OF OPTIONS
GRANTED UNDER THE PLAN TO ANY INDIVIDUAL SHALL BE BASED UPON THE RECOMMENDATIONS
OF THE COMPANY’S CHIEF EXECUTIVE OFFICER, AND THE COMMITTEE SHALL NOT
UNREASONABLY OBJECT TO SUCH RECOMMENDATIONS.

 

5

--------------------------------------------------------------------------------


 


SECTION 4.              STOCK SUBJECT TO THE PLAN.

 


(A)           SHARE RESERVE.


 


(I)            ROLLOVER OPTIONS.  SUBJECT TO SECTION 11 HEREOF RELATING TO
ADJUSTMENTS, THE TOTAL NUMBER OF SHARES OF STOCK WHICH MAY BE ISSUED PURSUANT TO
THE EXERCISE OF ROLLOVER OPTIONS HEREUNDER SHALL NOT EXCEED, IN THE AGGREGATE,
25,870 SHARES OF STOCK.


 


(II)           NEW MANAGEMENT OPTIONS.  SUBJECT TO SECTION 11 HEREOF RELATING TO
ADJUSTMENTS, THE TOTAL NUMBER OF SHARES OF STOCK WHICH MAY BE ISSUED PURSUANT TO
THE EXERCISE OF NEW MANAGEMENT OPTIONS SHALL NOT EXCEED, IN THE AGGREGATE,
36,559.5 SHARES OF STOCK.  OF THE SHARES RESERVED FOR NEW MANAGEMENT OPTIONS,
TWENTY PERCENT (20%) SHALL BE AVAILABLE FOR GRANT OF TIME VESTED OPTIONS, AND
EIGHTY PERCENT (80%) SHALL BE AVAILABLE FOR GRANT OF PERFORMANCE VESTED OPTIONS.


 


(B)           SOURCE.  THE STOCK TO BE OPTIONED UNDER THE PLAN SHALL BE SHARES
OF AUTHORIZED BUT UNISSUED STOCK OR PREVIOUSLY ISSUED SHARES OF STOCK REACQUIRED
BY THE COMPANY ON THE OPEN MARKET, BY PRIVATE PURCHASE OR OTHERWISE.


 


(C)           REVERSION OF SHARES.  EXCEPT AS OTHERWISE PROVIDED IN
SUBSECTION (D) BELOW, IF ANY NEW MANAGEMENT OPTION SHALL FOR ANY REASON EXPIRE,
BE FORFEITED OR OTHERWISE TERMINATE, IN WHOLE OR IN PART, THE SHARES OF STOCK
NOT ACQUIRED UNDER SUCH NEW MANAGEMENT OPTION SHALL REVERT TO AND AGAIN BECOME
AVAILABLE FOR ISSUANCE UNDER THE PLAN AS A NEW MANAGEMENT OPTION, WHICH NEW
MANAGEMENT OPTION SHALL BE ALLOCATED AS TO TIME VESTED OPTIONS AND PERFORMANCE
VESTED OPTIONS AS THE NEW MANAGEMENT OPTION EXPIRED, FORFEITED OF TERMINATED.


 


(D)           REPURCHASE POOL.  FOLLOWING THE EFFECTIVE TIME, IF, PURSUANT THE
MANAGEMENT STOCKHOLDERS’ AGREEMENT, THE COMPANY REPURCHASES (I) ANY SHARES OF
STOCK ACQUIRED UPON EXERCISE OF ANY OPTION, OR (II) ANY VESTED OPTION, SUCH
SHARES OF STOCK REPURCHASED, OR THE SHARES OF STOCK UNDERLYING THE OPTION
REPURCHASED, AS APPLICABLE, SHALL BE ALLOCATED TO THE REPURCHASE POOL, AND AGAIN
BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN AS A REPURCHASE OPTION.


 


SECTION 5.              ELIGIBILITY.


 

Participation shall be limited to Eligible Persons who have received written
notification from the Committee, or from a person designated by the Committee,
that they have been selected to participate in the Plan.  Except in the case of
Incentive Stock Options, Options may be granted to Eligible Persons; Incentive
Stock Options may be granted only to Employees.

 


SECTION 6.              OPTIONS.


 


(A)           GENERAL.  OPTIONS GRANTED HEREUNDER SHALL BE IN SUCH FORM AND
SHALL CONTAIN SUCH TERMS AND CONDITIONS AS THE COMMITTEE SHALL DEEM
APPROPRIATE.  ALL OPTIONS SHALL BE SEPARATELY DESIGNATED INCENTIVE STOCK OPTIONS
OR NONQUALIFIED STOCK OPTIONS AT THE TIME OF GRANT, AND, IF CERTIFICATES ARE
ISSUED, A SEPARATE CERTIFICATE OR CERTIFICATES WILL BE ISSUED FOR SHARES OF
STOCK PURCHASED ON EXERCISE OF EACH TYPE OF OPTION; PROVIDED, HOWEVER, THAT, NEW

 

6

--------------------------------------------------------------------------------


 


MANAGEMENT OPTIONS AND REPURCHASE OPTIONS SHALL BE NONQUALIFIED STOCK OPTIONS. 
THE PROVISIONS OF SEPARATE OPTIONS SHALL BE SET FORTH IN AN OPTION AGREEMENT,
WHICH AGREEMENTS NEED NOT BE IDENTICAL.


 


(B)           PAYMENT FOR STOCK.  PAYMENT FOR SHARES OF STOCK ACQUIRED PURSUANT
TO OPTIONS GRANTED HEREUNDER SHALL BE MADE IN FULL, UPON EXERCISE OF THE OPTIONS
(I) IN IMMEDIATELY AVAILABLE FUNDS IN UNITED STATES DOLLARS, BY CERTIFIED OR
BANK CASHIER’S CHECK, (II) BY SURRENDER TO THE COMPANY OF SHARES OF STOCK WHICH
EITHER (A) HAVE BEEN HELD BY THE PARTICIPANT FOR AT LEAST SIX-MONTHS, OR
(B) WERE ACQUIRED FROM A PERSON OTHER THAN THE COMPANY, (III) BY A COMBINATION
OF (I) AND (II), (IV) PRIOR TO AN IPO, BY DELIVERY OF A NOTICE OF “NET EXERCISE”
TO THE COMPANY, PURSUANT TO WHICH THE PARTICIPANT SHALL RECEIVE THE NUMBER OF
SHARES OF STOCK UNDERLYING THE OPTIONS SO EXERCISED REDUCED BY THE NUMBER OF
SHARES OF STOCK EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE OPTIONS DIVIDED BY
THE FAIR MARKET VALUE ON THE DATE OF EXERCISE, OR (V) FOLLOWING AN IPO, BY ANY
OTHER MEANS APPROVED BY THE COMMITTEE.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE COMPANY SHALL NOT DIRECTLY OR INDIRECTLY EXTEND OR MAINTAIN
CREDIT, OR ARRANGE FOR THE EXTENSION OF CREDIT, IN THE FORM OF A PERSONAL LOAN
TO OR FOR ANY DIRECTOR OR EXECUTIVE OFFICER OF THE COMPANY THROUGH THE PLAN IN
VIOLATION OF SECTION 402 OF THE SARBANES-OXLEY ACT OF 2002 (“SECTION 402 OF
SOX”), AND TO THE EXTENT THAT ANY FORM OF PAYMENT WOULD, IN THE OPINION OF THE
COMPANY’S COUNSEL, RESULT IN A VIOLATION OF SECTION 402 OF SOX, SUCH FORM OF
PAYMENT SHALL NOT BE AVAILABLE.


 


(C)           TRANSFERABILITY OF OPTIONS.  AN OPTION SHALL NOT BE TRANSFERABLE
EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND SHALL BE
EXERCISABLE DURING THE LIFETIME OF THE PARTICIPANT ONLY BY THE PARTICIPANT;
PROVIDED, HOWEVER, THAT SUBJECT TO THE CONSENT OF THE COMMITTEE (SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD), A NONQUALIFIED STOCK OPTION MAY BE TRANSFERRED
FOR LEGITIMATE ESTATE PLANNING PURPOSES TO IMMEDIATE FAMILY MEMBERS AND/OR
TRUSTS OR PARTNERSHIPS OF WHICH SUCH FAMILY MEMBERS ARE THE SOLE BENEFICIARIES. 
THE COMMITTEE MAY IMPOSE REASONABLE AND CUSTOMARY CONDITIONS ON ANY SUCH
TRANSFERS.


 


(D)           DISQUALIFYING DISPOSITIONS.  EACH PARTICIPANT WHO RECEIVES AN
INCENTIVE STOCK OPTION MUST AGREE TO NOTIFY THE COMPANY IN WRITING IMMEDIATELY
AFTER THE PARTICIPANT MAKES A DISQUALIFYING DISPOSITION OF ANY STOCK ACQUIRED
PURSUANT TO THE EXERCISE OF AN INCENTIVE STOCK OPTION.


 


(E)           TERMINATION OF EMPLOYMENT OR SERVICE.


 


(I)            IF PRIOR TO THE EXPIRATION DATE, THE PARTICIPANT’S EMPLOYMENT OR
SERVICE WITH THE COMPANY AND ITS AFFILIATES TERMINATES FOR ANY REASON OTHER THAN
BY REASON OF THE PARTICIPANT’S DEATH OR DISABILITY, THEN (1) ALL VESTING WITH
RESPECT TO THE OPTIONS SHALL CEASE, (2) ANY UNVESTED OPTIONS SHALL EXPIRE AS OF
THE DATE OF SUCH TERMINATION, AND (3) ANY VESTED OPTIONS SHALL REMAIN
EXERCISABLE UNTIL THE EARLIER OF THE EXPIRATION DATE OR THE DATE THAT IS
ONE-HUNDRED-EIGHTY (180) DAYS AFTER THE DATE OF SUCH TERMINATION OF EMPLOYMENT
OR SERVICE.


 


(II)           IF PRIOR TO THE EXPIRATION DATE, THE PARTICIPANT’S EMPLOYMENT OR
SERVICE WITH THE COMPANY AND ITS AFFILIATES TERMINATES BY REASON OF DEATH OR
DISABILITY, (1) ALL VESTING WITH RESPECT TO THE OPTIONS SHALL CEASE, (2) ANY
UNVESTED OPTIONS SHALL EXPIRE AS OF THE DATE OF SUCH TERMINATION, AND (3) ANY
VESTED OPTIONS SHALL EXPIRE ON THE EARLIER OF THE EXPIRATION

 

7

--------------------------------------------------------------------------------


 


DATE OR THE DATE THAT IS TWELVE (12) MONTHS AFTER THE DATE OF SUCH TERMINATION
DUE TO DEATH OR DISABILITY OF THE PARTICIPANT.  IN THE EVENT OF A PARTICIPANT’S
DEATH, THE OPTIONS SHALL REMAIN EXERCISABLE BY THE PERSON OR PERSONS TO WHOM THE
PARTICIPANT’S RIGHTS UNDER THE OPTIONS PASS BY WILL OR THE APPLICABLE LAWS OF
DESCENT AND DISTRIBUTION UNTIL ITS EXPIRATION, BUT ONLY TO THE EXTENT THE
OPTIONS WERE VESTED BY THE PARTICIPANT AT THE TIME OF SUCH TERMINATION DUE TO
DEATH OR DISABILITY.


 


SECTION 7.              ROLLOVER OPTIONS

 

Rollover Options shall be fully vested as of the date of grant and shall be
Nonqualified Stock Options, irrespective of whether the Prior Options which they
replace were Incentive Stock Options or Nonqualified Stock Options, except that
a Rollover Option which replaces a Prior Option designated as an Incentive Stock
Option and is designated as an Incentive Stock Option in a Participant’s Option
Agreement shall retain such designation as an Incentive Stock Option and shall
not be entitled to any benefit under the Plan not included in the Prior Option
such option replaces.  Subject to Section 6(e) hereof and unless provided
otherwise in a Participant’s Option Agreement, Rollover Options shall have an
Expiration Date of the later to occur of (x) the expiration date of the related
Prior Options, or (y) January 1, 2010.

 


SECTION 8.              NEW MANAGEMENT OPTIONS


 


(A)           GENERAL.  EACH NEW MANAGEMENT OPTION SHALL INCLUDE (THROUGH
INCORPORATION OF PROVISIONS HEREOF BY REFERENCE IN THE OPTION AGREEMENT OR
OTHERWISE) THE SUBSTANCE OF EACH OF THE FOLLOWING PROVISIONS:


 


(I)            EXPIRATION DATE.  NO NEW MANAGEMENT OPTION GRANTED HEREUNDER
SHALL HAVE AN EXPIRATION DATE BEYOND THE TENTH (10TH) ANNIVERSARY OF THE DATE IT
WAS GRANTED.


 


(II)           EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE OF STOCK FOR EACH
NEW MANAGEMENT OPTION SHALL BE THE FAIR MARKET VALUE OF A SHARE OF STOCK AS OF
THE DATE OF GRANT.


 


(B)           VESTING.  NEW MANAGEMENT OPTIONS SHALL VEST AND BECOME EXERCISABLE
IN SUCH MANNER AND ON SUCH DATE OR DATES SET FORTH IN SUBSECTIONS (I) AND
(II) BELOW; PROVIDED, HOWEVER, THAT NOTWITHSTANDING SUCH VESTING DATES, THE
COMMITTEE MAY IN ITS SOLE DISCRETION ACCELERATE THE VESTING OF ANY NEW
MANAGEMENT OPTION, WHICH ACCELERATION SHALL NOT AFFECT THE TERMS AND CONDITIONS
OF ANY SUCH NEW MANAGEMENT OPTION OTHER THAN WITH RESPECT TO VESTING.  UNLESS
OTHERWISE SPECIFICALLY DETERMINED BY THE COMMITTEE, THE VESTING OF A NEW
MANAGEMENT OPTION SHALL OCCUR ONLY WHILE THE PARTICIPANT IS EMPLOYED OR
RENDERING SERVICES TO THE COMPANY OR ITS AFFILIATES AND ALL VESTING SHALL CEASE
UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT OR SERVICES FOR ANY REASON.  IF A
NEW MANAGEMENT OPTION IS EXERCISABLE IN INSTALLMENTS, SUCH INSTALLMENTS OR
PORTIONS THEREOF WHICH BECOME EXERCISABLE SHALL REMAIN EXERCISABLE UNTIL THE NEW
MANAGEMENT OPTION EXPIRES.


 


(I)            TIME VESTED OPTIONS.  EXCEPT AS OTHERWISE PROVIDED IN A
PARTICIPANT’S OPTION AGREEMENT, TWENTY PERCENT (20%) OF THE TIME VESTED OPTIONS
GRANTED TO A PARTICIPANT SHALL VEST AND BECOME EXERCISABLE ON THE DATE OF GRANT,
AND AN ADDITIONAL TWENTY PERCENT (20%) SHALL VEST AND BECOME EXERCISABLE ON EACH
OF THE FIRST, SECOND, THIRD AND FOURTH

 

8

--------------------------------------------------------------------------------


 


ANNIVERSARIES OF THE DATE OF GRANT.  ALL TIME VESTED OPTIONS SHALL BECOME FULLY
VESTED AND EXERCISABLE UPON A CHANGE IN CONTROL.


 


(II)           PERFORMANCE VESTED OPTIONS.


 

(A)          VESTING BASED ON ANNUAL PERFORMANCE.  FOR EACH FISCAL YEAR OF THE
COMPANY BEGINNING WITH FISCAL YEAR 2004 AND ENDING WITH FISCAL YEAR 2008, TEN
PERCENT (10%) OF THE PERFORMANCE VESTED OPTIONS GRANTED TO A PARTICIPANT SHALL
BE ELIGIBLE TO BECOME VESTED AND EXERCISABLE, PROVIDED THAT THE COMPANY HAS
ACHIEVED AN ANNUAL EBITDA EQUAL TO, OR IN EXCESS OF, THE ANNUAL EBITDA TARGET
FOR SUCH FISCAL YEAR.  SUCH PERFORMANCE VESTED OPTIONS SHALL BECOME VESTED AND
EXERCISABLE AS OF THE DATE THAT THE COMMITTEE VERIFIES THAT SUCH ANNUAL EBITDA
TARGET HAS BEEN ACHIEVED.  FOR EACH SUCH FISCAL YEAR, THE COMMITTEE SHALL VERIFY
WHETHER THE ANNUAL EBITDA TARGET HAS BEEN ACHIEVED, AND SHALL NOTIFY THE
COMPANY’S CHIEF EXECUTIVE OFFICER OF ITS DETERMINATION WITH RESPECT THERETO,
WITHIN TEN (10) BUSINESS DAYS AFTER THE COMMITTEE RECEIVES THE COMPANY’S AUDITED
FINANCIAL STATEMENTS FOR THAT FISCAL YEAR.  IF THE COMPANY DOES NOT ACHIEVE THE
REQUIRED ANNUAL EBITDA TARGET FOR A FISCAL YEAR, BUT IN THE IMMEDIATELY
FOLLOWING FISCAL YEAR, THE COMPANY HAS ACHIEVED A CUMULATIVE EBITDA EQUAL TO, OR
IN EXCESS OF, THE CUMULATIVE EBITDA TARGET FOR SUCH IMMEDIATELY FOLLOWING FISCAL
YEAR, IN ADDITION TO ANY PERFORMANCE VESTED OPTIONS THAT VEST AND BECOME
EXERCISABLE IN SUCH IMMEDIATELY FOLLOWING FISCAL YEAR IN ACCORDANCE WITH THE
PRECEDING SENTENCE, THE PERFORMANCE VESTED OPTIONS THAT WERE ELIGIBLE FOR
VESTING IN THE IMMEDIATELY PRIOR FISCAL YEAR SHALL ALSO VEST AND BECOME
EXERCISABLE AS OF THE DATE THAT THE COMMITTEE VERIFIES (IN THE MANNER SPECIFIED
ABOVE) THAT SUCH CUMULATIVE EBITDA TARGET HAS BEEN ACHIEVED.

 

(B)           CUMULATIVE TARGET. PROVIDED THAT THE CUMULATIVE EBITDA FOR FISCAL
YEAR 2008 IS EQUAL TO, OR IN EXCESS OF, THE CUMULATIVE EBITDA TARGET FOR FISCAL
YEAR 2008, FIFTY PERCENT (50%) OF THE PERFORMANCE VESTED OPTIONS SHALL BECOME
VESTED AND EXERCISABLE AS OF THE DATE THAT THE COMMITTEE VERIFIES THAT THE
CUMULATIVE EBITDA TARGET FOR FISCAL YEAR 2008 HAS BEEN ACHIEVED.  IF THE
CUMULATIVE EBITDA FOR FISCAL YEAR 2008 IS IN EXCESS OF NINETY (90%) OF THE
CUMULATIVE EBITDA TARGET FOR FISCAL YEAR 2008 BUT LESS THAN ONE HUNDRED PERCENT
(100%) OF THE CUMULATIVE EBITDA TARGET FOR FISCAL YEAR 2008, FOR EACH WHOLE
PERCENTAGE POINT BETWEEN NINETY PERCENT (90%) AND ONE HUNDRED PERCENT (100%),
FIVE (5%) OF THE PERFORMANCE VESTED OPTIONS SHALL BECOME VESTED AND EXERCISABLE
AS OF THE DATE THAT THE COMMITTEE VERIFIES THAT SUCH PERCENTAGE OF THE
CUMULATIVE EBITDA TARGET FOR FISCAL YEAR 2008 HAS BEEN ACHIEVED.  IF THE
CUMULATIVE EBITDA FOR FISCAL YEAR 2008 IS LESS THAN NINETY (90%) OF THE
CUMULATIVE EBITDA TARGET FOR SUCH FISCAL YEAR, NO PERFORMANCE VESTED OPTIONS
SHALL VEST AND BECOME EXERCISABLE BASED UPON ACHIEVEMENT OF CUMULATIVE EBITDA
TARGET FOR FISCAL YEAR 2008.  THE COMMITTEE SHALL VERIFY WHETHER THE CUMULATIVE
EBITDA TARGET FOR FISCAL YEAR 2008 HAS BEEN ACHIEVED, AND SHALL NOTIFY THE
COMPANY’S CHIEF EXECUTIVE OFFICER OF ITS DETERMINATION WITH RESPECT THERETO,
WITHIN TEN (10) BUSINESS DAYS AFTER THE COMMITTEE RECEIVES THE COMPANY’S AUDITED
FINANCIAL STATEMENTS FOR FISCAL YEAR 2008.

 

9

--------------------------------------------------------------------------------


 

(C)           CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL, (1) IF
THE ANNUALIZED NET RATE OF RETURN TO THE COMPANY’S SHAREHOLDERS (EXCLUDING ANY
PARTICIPANTS) IMMEDIATELY FOLLOWING THE EFFECTIVE TIME FROM THE EFFECTIVE TIME
UNTIL THE DATE OF CONSUMMATION OF SUCH CHANGE IN CONTROL (THE “NRR”), EQUALS, OR
IS IN EXCESS OF, TWENTY FIVE PERCENT (25%), ALL PERFORMANCE VESTED OPTIONS SHALL
VEST AND BECOME EXERCISABLE ON THE CHANGE IN CONTROL; (2) IF THE NRR IS TWENTY
PERCENT (20%), AN ADDITIONAL NUMBER OF PERFORMANCE VESTED OPTIONS SHALL VEST AND
BECOME EXERCISABLE SUCH THAT, IN THE AGGREGATE, SEVENTY FIVE PERCENT (75%) OF
THE PERFORMANCE VESTED OPTIONS SHALL BE VESTED AND EXERCISABLE ON THE CHANGE IN
CONTROL, AND (3) IN ADDITION TO THE NUMBER OF PERFORMANCE VESTED OPTIONS THAT
SHALL VEST IN ACCORDANCE WITH CLAUSE (2) ABOVE, FOR EACH ADDITIONAL ONE PERCENT
(1%) OF NRR IN EXCESS OF TWENTY PERCENT (20%) TO AND INCLUDING 24.9%, AN
ADDITIONAL NUMBER OF PERFORMANCE VESTED OPTIONS SHALL VEST AND BECOME
EXERCISABLE SUCH THAT, IN THE AGGREGATE, AN ADDITIONAL FIVE PERCENT (5%) OF THE
PERFORMANCE VESTED OPTIONS SHALL BE VESTED AND EXERCISABLE ON THE CHANGE IN
CONTROL.  ANY PERFORMANCE VESTED OPTIONS WHICH HAVE NOT VESTED PRIOR TO, OR
UPON, A CHANGE IN CONTROL, SHALL TERMINATE.  FOR PURPOSES OF DETERMINING NRR,
SECURITIES OF THE COMPANY PURCHASED BY THE COMPANY’S SHAREHOLDERS AT THE
EFFECTIVE TIME SHALL BE VALUED AT THE FACE AMOUNT OF SUCH SECURITIES AT SUCH
TIME.  IN ADDITION, AND FOR THE AVOIDANCE OF DOUBT, NRR SHALL BE DETERMINED
BEFORE THE DILUTIVE EFFECT OF ANY MANAGEMENT FEES OR CARRIED INTEREST PAID TO
WARBURG PINCUS BY THE FUND.

 

(D)          EXPIRATION OF UNVESTED OPTIONS.  PERFORMANCE VESTED OPTIONS WHICH
DO NOT VEST IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8(B)(II) SHALL
TERMINATE.

 

(E)           NON-EXISTING PARTICIPANTS.  NOTWITHSTANDING THE VESTING PROVISIONS
DESCRIBED ABOVE, WITH RESPECT TO ANY PERFORMANCE VESTED OPTIONS GRANTED TO ANY
PARTICIPANT WHO IS NOT AN EXISTING PARTICIPANT, THE COMMITTEE SHALL HAVE THE
DISCRETION TO ALTER THE PERFORMANCE CRITERIA TO WHICH THE PERFORMANCE VESTED
OPTIONS SO GRANTED WILL VEST.  IF THE COMMITTEE ELECTS TO ALTER THE PERFORMANCE
CRITERIA APPLICABLE TO ANY PERFORMANCE VESTED OPTIONS GRANTED TO ANY PARTICIPANT
WHO IS NOT AN EXISTING PARTICIPANT AS CONTEMPLATED BY THIS SECTION 8(B)(II)(E),
THE OPTION AGREEMENT EVIDENCING THE PERFORMANCE VESTED OPTIONS SO GRANTED SHALL
SPECIFICALLY SET FORTH SUCH ALTERED PERFORMANCE VESTING CRITERIA.

 


SECTION 9.              REPURCHASE OPTIONS

 


(A)           GENERAL.  EACH REPURCHASE OPTION SHALL INCLUDE (THROUGH
INCORPORATION OF PROVISIONS HEREOF BY REFERENCE IN THE OPTION AGREEMENT OR
OTHERWISE) THE SUBSTANCE OF EACH OF THE FOLLOWING PROVISIONS:


 


(I)            EXPIRATION DATE.  NO REPURCHASE OPTION GRANTED HEREUNDER SHALL
HAVE AN EXPIRATION DATE BEYOND THE TENTH (10TH) ANNIVERSARY OF THE DATE IT WAS
GRANTED.

 

10

--------------------------------------------------------------------------------


 


(II)           EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE OF STOCK FOR EACH
REPURCHASE OPTION SHALL BE THE GREATER OF (X) THE REPURCHASE PRICE, AND (Y) THE
FAIR MARKET VALUE OF A SHARE OF STOCK ON THE DATE OF GRANT.


 


(B)           VESTING.  REPURCHASE OPTIONS SHALL VEST AND BECOME EXERCISABLE IN
SUCH MANNER AND ON SUCH DATE OR DATES SET FORTH IN THE OPTION AGREEMENT, AS MAY
BE DETERMINED BY THE COMMITTEE; PROVIDED, HOWEVER, THAT NOTWITHSTANDING SUCH
VESTING DATES, THE COMMITTEE MAY IN ITS SOLE DISCRETION ACCELERATE THE VESTING
OF ANY REPURCHASE OPTION, WHICH ACCELERATION SHALL NOT AFFECT THE TERMS AND
CONDITIONS OF ANY SUCH REPURCHASE OPTION OTHER THAN WITH RESPECT TO VESTING. 
UNLESS OTHERWISE SPECIFICALLY DETERMINED BY THE COMMITTEE, THE VESTING OF A
REPURCHASE OPTION SHALL OCCUR ONLY WHILE THE PARTICIPANT IS EMPLOYED OR
RENDERING SERVICES TO THE COMPANY OR ITS AFFILIATES AND ALL VESTING SHALL CEASE
UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT OR SERVICES FOR ANY REASON.  IF A
REPURCHASE OPTION IS EXERCISABLE IN INSTALLMENTS, SUCH INSTALLMENTS OR PORTIONS
THEREOF WHICH BECOME EXERCISABLE SHALL REMAIN EXERCISABLE UNTIL THE REPURCHASE
OPTION EXPIRES.


 


SECTION 10.            MANAGEMENT STOCKHOLDERS’ AGREEMENT.

 

As a condition of the grant of an Option, if a Participant has not previously
executed a copy of the Management Stockholders’ Agreement, the Company may
require a Participant to execute a copy of the Management Stockholders’
Agreement and to be bound by the terms and conditions contained therein.

 


SECTION 11.            ADJUSTMENT FOR RECAPITALIZATION, MERGER, ETC.

 


(A)           CAPITALIZATION ADJUSTMENTS.  THE AGGREGATE NUMBER OF SHARES OF
STOCK WHICH MAY BE GRANTED OR PURCHASED PURSUANT TO OPTIONS GRANTED HEREUNDER,
THE NUMBER OF SHARES OF STOCK COVERED BY EACH OUTSTANDING OPTION, AND THE PRICE
PER SHARE THEREOF IN EACH SUCH OPTION MAY BE SUBJECT TO ADJUSTMENT OR
SUBSTITUTION, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, AS TO THE
NUMBER, PRICE OR KIND OF A SHARE OF STOCK OR OTHER CONSIDERATION SUBJECT TO SUCH
OPTIONS OR AS OTHERWISE DETERMINED BY THE COMMITTEE TO BE EQUITABLE (I) IN THE
EVENT OF CHANGES IN THE OUTSTANDING STOCK OR IN THE CAPITAL STRUCTURE OF THE
COMPANY BY REASON OF STOCK DIVIDENDS, STOCK SPLITS, REVERSE STOCK SPLITS,
RECAPITALIZATIONS, REORGANIZATIONS, MERGERS, CONSOLIDATIONS, COMBINATIONS,
EXCHANGES, OR OTHER RELEVANT CHANGES IN CAPITALIZATION OCCURRING AFTER THE DATE
OF GRANT OF ANY SUCH OPTION, (II) IN THE EVENT OF ANY CHANGE IN APPLICABLE LAWS
OR ANY CHANGE IN CIRCUMSTANCES WHICH RESULTS IN OR WOULD RESULT IN ANY
SUBSTANTIAL DILUTION OR ENLARGEMENT OF THE RIGHTS GRANTED TO, OR AVAILABLE FOR,
PARTICIPANTS IN THE PLAN, OR (III) FOR ANY OTHER REASON WHICH THE COMMITTEE, IN
ITS SOLE DISCRETION, DETERMINES OTHERWISE WARRANTS EQUITABLE ADJUSTMENT BECAUSE
IT INTERFERES WITH THE INTENDED OPERATION OF THE PLAN.  ANY ADJUSTMENT SHALL BE
CONCLUSIVELY DETERMINED BY THE COMMITTEE; PROVIDED, IN EACH CASE, THE FAIR VALUE
OF THE OPTION IMMEDIATELY FOLLOWING ANY SUCH ADJUSTMENT SHALL BE EQUAL TO THE
FAIR VALUE OF THE OPTION IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.


 


(B)           CORPORATE EVENTS.  NOTWITHSTANDING SUBSECTION (A) ABOVE, IN THE
EVENT OF (I) A MERGER OR CONSOLIDATION SUCH THAT AFTER SUCH MERGER OR
CONSOLIDATION THE COMPANY IS NOT THE SURVIVING ENTITY OR THE ULTIMATE PARENT OF
THE SURVIVING ENTITY, (II) THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY, OR (III) THE REORGANIZATION OR LIQUIDATION OF THE

 

11

--------------------------------------------------------------------------------


 


COMPANY (A “CORPORATE EVENT”), THE COMPANY SHALL REQUIRE THE SUCCESSOR ENTITY OR
PARENT THEREOF TO ASSUME ALL OUTSTANDING OPTIONS; PROVIDED, HOWEVER, THE
COMMITTEE MAY, IN ITS DISCRETION AND IN LIEU OF REQUIRING SUCH ASSUMPTION,
PROVIDE THAT ALL OUTSTANDING OPTIONS SHALL TERMINATE AS OF THE CONSUMMATION OF
SUCH CORPORATE EVENT, AND (X) ACCELERATE THE EXERCISABILITY OF, OR CAUSE ALL
VESTING RESTRICTIONS TO LAPSE ON, ALL OUTSTANDING TIME VESTED OPTIONS TO A DATE
AT LEAST TEN DAYS PRIOR TO THE DATE OF SUCH CORPORATE EVENT AND/OR (Y) PROVIDE
THAT HOLDERS OF VESTED OPTIONS WILL RECEIVE A CASH PAYMENT IN RESPECT OF
CANCELLATION OF THEIR OPTIONS BASED ON THE AMOUNT (IF ANY) BY WHICH THE PER
SHARE CONSIDERATION BEING PAID FOR THE STOCK IN CONNECTION WITH SUCH CORPORATE
EVENT EXCEEDS THE APPLICABLE EXERCISE PRICE.  IF A CORPORATE EVENT OCCURS WHICH
DOES NOT CONSTITUTE A CHANGE IN CONTROL, THE COMMITTEE SHALL TAKE SUCH ACTIONS
WITH RESPECT TO UNVESTED PERFORMANCE VESTED OPTIONS AND REPURCHASE OPTIONS AS IT
CONSIDERS REASONABLE AND EQUITABLE UNDER THE CIRCUMSTANCES, AND TO THE EXTENT
PRACTICABLE WILL REQUIRE THE SUCCESSOR ENTITY OR PARENT THEREOF TO ASSUME SUCH
OPTIONS AND ADJUST THE VESTING SCHEDULE THEREON IN A MANNER THAT IS DESIGNED TO
ENSURE TREATMENT THEREOF THAT IS CONSISTENT WITH SECTION 8(B)(II)(A) AND (B) AND
SECTION 9.


 


(C)           ASSUMPTION.  FOR PURPOSES OF SECTION 11(B) ABOVE, AN OPTION SHALL
BE CONSIDERED ASSUMED, WITHOUT LIMITATION, IF, AT THE TIME OF ISSUANCE OF THE
STOCK OR OTHER CONSIDERATION UPON A CORPORATE EVENT, EACH HOLDER OF AN OPTION
WOULD BE ENTITLED TO RECEIVE UPON EXERCISE OF THE AWARD THE SAME NUMBER AND KIND
OF SHARES OF STOCK OR THE SAME AMOUNT OF PROPERTY, CASH OR SECURITIES AS SUCH
HOLDER WOULD HAVE BEEN ENTITLED TO RECEIVE UPON THE OCCURRENCE OF THE
TRANSACTION IF THE HOLDER HAD BEEN, IMMEDIATELY PRIOR TO SUCH TRANSACTION, THE
HOLDER OF THE NUMBER OF SHARES OF STOCK COVERED BY THE OPTION AT SUCH TIME;
PROVIDED, THAT IF SUCH CONSIDERATION RECEIVED IN THE TRANSACTION IS NOT SOLELY
EQUITY SECURITIES OF THE SUCCESSOR ENTITY AND THE SUCCESSOR ENTITY’S EQUITY
SECURITIES ARE LISTED ON A NATIONAL SECURITIES EXCHANGE OR QUOTED IN THE
NASDAQ-NSM, THE COMMITTEE MAY, WITH THE CONSENT OF THE SUCCESSOR ENTITY, PROVIDE
FOR THE CONSIDERATION TO BE RECEIVED UPON EXERCISE OF THE OPTION TO BE SOLELY
SUCH EQUITY SECURITIES OF THE SUCCESSOR ENTITY EQUAL TO THE FAIR MARKET VALUE OF
THE PER SHARE CONSIDERATION RECEIVED BY HOLDERS OF STOCK IN THE CORPORATE EVENT.


 


(D)           FRACTIONAL SHARES.  ANY SUCH ADJUSTMENT MAY PROVIDE FOR THE
ELIMINATION OF ANY FRACTIONAL SHARE WHICH MIGHT OTHERWISE BECOME SUBJECT TO AN
OPTION.


 


SECTION 12.            USE OF PROCEEDS.

 

The proceeds received from the sale of Stock pursuant to the Plan shall be used
for general corporate purposes.

 


SECTION 13.            RIGHTS AND PRIVILEGES AS A STOCKHOLDER.

 

Except as otherwise specifically provided in the Plan, no person shall be
entitled to the rights and privileges of stock ownership in respect of shares of
Stock which are subject to Options hereunder until the related Options have been
exercised.

 

12

--------------------------------------------------------------------------------


 


SECTION 14.            EMPLOYMENT OR SERVICE RIGHTS.

 

No individual shall have any claim or right to be granted an Option under the
Plan or, having been selected for the grant of an Option, to be selected for a
grant of any other Option.  Neither the Plan nor any action taken hereunder
shall be construed as giving any individual any right to be retained in the
employ or service of the Company or an Affiliate.

 


SECTION 15.            COMPLIANCE WITH LAWS.

 

The obligation of the Company to make payment of Options in Stock or otherwise
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by governmental agencies as may be required.  Notwithstanding any
terms or conditions of any Option to the contrary, the Company shall be under no
obligation to offer to sell or to sell and shall be prohibited from offering to
sell or selling any shares of Stock pursuant to an Option unless such shares
have been properly registered for sale pursuant to the Securities Act with the
Securities and Exchange Commission or unless the Company has received an opinion
of counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with.  The
Company shall be under no obligation to register for sale or resale under the
Securities Act any of the shares of Stock to be offered or sold under the Plan
or any shares of Stock issued upon exercise of Options unless the Stock is
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934
and such registration is necessary in order to permit issuance of the Stock upon
exercise in accordance with the Plan.  If the shares of Stock offered for sale
or sold under the Plan are offered or sold pursuant to an exemption from
registration under the Securities Act, the Company may restrict the transfer of
such shares and may legend the Stock certificates representing such shares in
such manner as it deems advisable to ensure the availability of any such
exemption.

 


SECTION 16.            WITHHOLDING OBLIGATIONS.

 

The Company is authorized to withhold from any Option granted, any payment
relating to an Option under the Plan, including from a distribution of shares of
Stock, or any payroll or other payment to a Participant, amounts of withholding
and other taxes required to be withheld by applicable law in connection with any
transaction involving an Option, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
Option. This authority shall include authority to withhold or receive shares of
Stock or other property and to make cash payments in respect thereof in
satisfaction of a Participant’s tax obligations.  In addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company,
a Participant may satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Stock under an Option by tendering a
cash payment or, in the sole discretion of the Committee, by any of the
following means or by a combination of such means:  (i) authorizing the Company
to withhold shares of Stock from the shares of Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Stock under the
Option, provided, however, that no shares of Stock are withheld with a value
exceeding the minimum amount of tax required to be withheld by law; or
(ii) delivering to the Company owned and unencumbered shares of Stock that
either (A) have been held by the

 

13

--------------------------------------------------------------------------------


 

Participant for at least six-months, or (B) were acquired from a person other
than the Company.  For purposes of this Section 16, the term “Company” shall be
deemed to mean any Affiliate that may have a tax withholding obligation due to
its relationship with a Participant.

 


SECTION 17.            AMENDMENT OF THE PLAN OR OPTIONS.

 


(A)           AMENDMENT OF PLAN.  THE BOARD AT ANY TIME, AND FROM TIME TO TIME,
MAY AMEND THE PLAN; PROVIDED, HOWEVER, THAT WITHOUT FURTHER STOCKHOLDER APPROVAL
THE BOARD SHALL NOT MAKE ANY AMENDMENT TO THE PLAN WHICH WOULD INCREASE THE
MAXIMUM NUMBER OF SHARES OF STOCK WHICH MAY BE ISSUED PURSUANT TO OPTIONS UNDER
THE PLAN, EXCEPT AS CONTEMPLATED BY SECTION 11 HEREOF.


 


(B)           NO IMPAIRMENT OF RIGHTS.  RIGHTS UNDER ANY OPTION GRANTED BEFORE
AMENDMENT OF THE PLAN SHALL NOT BE IMPAIRED BY ANY AMENDMENT OF THE PLAN UNLESS
(I) THE COMPANY REQUESTS THE CONSENT OF THE PARTICIPANT AND (II) THE PARTICIPANT
CONSENTS IN WRITING.


 


(C)           AMENDMENT OF STOCK OPTIONS.  THE COMMITTEE, AT ANY TIME, AND FROM
TIME TO TIME, MAY AMEND THE TERMS OF ANY ONE OR MORE OPTIONS; PROVIDED, HOWEVER,
THAT THE RIGHTS UNDER ANY OPTION SHALL NOT BE IMPAIRED BY ANY SUCH AMENDMENT
UNLESS (I) THE COMPANY REQUESTS THE CONSENT OF THE PARTICIPANT AND (II) THE
PARTICIPANT CONSENTS IN WRITING.


 


SECTION 18.            TERMINATION OR SUSPENSION OF THE PLAN.

 

The Board may suspend or terminate the Plan at any time.  Unless sooner
terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan was originally adopted by the Board or approved
by the stockholders of the Company, whichever is earlier, where for purposes of
this sentence, the term “Plan” shall mean the Company’s 2003 Stock Option Plan,
as in effect prior to any amendment and restatement thereof.  No Options may be
granted under the Plan while the Plan is suspended or after it is terminated. 
Rights under any Option granted before suspension or termination of the Plan
shall not be impaired by such suspension or termination of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 


SECTION 19.            EFFECTIVE DATE OF THE PLAN.


 

The Plan shall be effective immediately following the Effective Time.

 


SECTION 20.            MISCELLANEOUS.


 


(A)           NO LIABILITY OF COMMITTEE MEMBERS.  NO MEMBER OF THE COMMITTEE
SHALL BE PERSONALLY LIABLE BY REASON OF ANY CONTRACT OR OTHER INSTRUMENT
EXECUTED BY SUCH MEMBER OR ON HIS BEHALF IN HIS CAPACITY AS A MEMBER OF THE
COMMITTEE NOR FOR ANY MISTAKE OF JUDGMENT MADE IN GOOD FAITH, AND THE COMPANY
SHALL INDEMNIFY AND HOLD HARMLESS EACH MEMBER OF THE COMMITTEE AND EACH OTHER
EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY TO WHOM ANY DUTY OR POWER RELATING
TO THE ADMINISTRATION OR INTERPRETATION OF THE PLAN MAY BE ALLOCATED OR
DELEGATED, AGAINST ANY COST OR EXPENSE (INCLUDING COUNSEL FEES) OR LIABILITY
(INCLUDING ANY SUM PAID IN SETTLEMENT OF A CLAIM) ARISING OUT OF ANY ACT OR
OMISSION TO ACT IN CONNECTION WITH THE PLAN UNLESS ARISING OUT OF SUCH PERSON’S
OWN FRAUD OR WILLFUL BAD FAITH; PROVIDED, HOWEVER, THAT APPROVAL OF

 

14

--------------------------------------------------------------------------------


 


THE BOARD SHALL BE REQUIRED FOR THE PAYMENT OF ANY AMOUNT IN SETTLEMENT OF A
CLAIM AGAINST ANY SUCH PERSON.  THE FOREGOING RIGHT OF INDEMNIFICATION SHALL NOT
BE EXCLUSIVE OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE
ENTITLED UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION OR BY-LAWS, AS A
MATTER OF LAW, OR OTHERWISE, OR ANY POWER THAT THE COMPANY MAY HAVE TO INDEMNIFY
THEM OR HOLD THEM HARMLESS.


 


(B)           PAYMENTS FOLLOWING ACCIDENTS OR ILLNESS.  IF THE COMMITTEE SHALL
FIND THAT ANY PERSON TO WHOM ANY AMOUNT IS PAYABLE UNDER THE PLAN IS UNABLE TO
CARE FOR HIS AFFAIRS BECAUSE OF ILLNESS OR ACCIDENT, OR IS A MINOR, OR HAS DIED,
THEN ANY PAYMENT DUE TO SUCH PERSON OR HIS ESTATE (UNLESS A PRIOR CLAIM THEREFOR
HAS BEEN MADE BY A DULY APPOINTED LEGAL REPRESENTATIVE) MAY, IF THE COMMITTEE SO
DIRECTS THE COMPANY, BE PAID TO HIS SPOUSE, CHILD, RELATIVE, AN INSTITUTION
MAINTAINING OR HAVING CUSTODY OF SUCH PERSON, OR ANY OTHER PERSON DEEMED BY THE
COMMITTEE TO BE A PROPER RECIPIENT ON BEHALF OF SUCH PERSON OTHERWISE ENTITLED
TO PAYMENT.  ANY SUCH PAYMENT SHALL BE A COMPLETE DISCHARGE OF THE LIABILITY OF
THE COMMITTEE AND THE COMPANY THEREFOR.


 


(C)           GOVERNING LAW.  THE PLAN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO
THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


 


(D)           FUNDING.  NO PROVISION OF THE PLAN SHALL REQUIRE THE COMPANY, FOR
THE PURPOSE OF SATISFYING ANY OBLIGATIONS UNDER THE PLAN, TO PURCHASE ASSETS OR
PLACE ANY ASSETS IN A TRUST OR OTHER ENTITY TO WHICH CONTRIBUTIONS ARE MADE OR
OTHERWISE TO SEGREGATE ANY ASSETS, NOR SHALL THE COMPANY MAINTAIN SEPARATE BANK
ACCOUNTS, BOOKS, RECORDS OR OTHER EVIDENCE OF THE EXISTENCE OF A SEGREGATED OR
SEPARATELY MAINTAINED OR ADMINISTERED FUND FOR SUCH PURPOSES.  PARTICIPANTS
SHALL HAVE NO RIGHTS UNDER THE PLAN OTHER THAN AS UNSECURED GENERAL CREDITORS OF
THE COMPANY, EXCEPT THAT INSOFAR AS THEY MAY HAVE BECOME ENTITLED TO PAYMENT OF
ADDITIONAL COMPENSATION BY PERFORMANCE OF SERVICES, THEY SHALL HAVE THE SAME
RIGHTS AS OTHER EMPLOYEES UNDER GENERAL LAW.


 


(E)           RELIANCE ON REPORTS.  EACH MEMBER OF THE COMMITTEE AND EACH MEMBER
OF THE BOARD SHALL BE FULLY JUSTIFIED IN RELYING, ACTING OR FAILING TO ACT, AND
SHALL NOT BE LIABLE FOR HAVING SO RELIED, ACTED OR FAILED TO ACT IN GOOD FAITH,
UPON ANY REPORT MADE BY THE INDEPENDENT PUBLIC ACCOUNTANT OF THE COMPANY AND ITS
AFFILIATES AND UPON ANY OTHER INFORMATION FURNISHED IN CONNECTION WITH THE PLAN
BY ANY PERSON OR PERSONS OTHER THAN HIMSELF.


 


(F)            TITLES AND HEADINGS.  THE TITLES AND HEADINGS OF THE SECTIONS IN
THE PLAN ARE FOR CONVENIENCE OF REFERENCE ONLY, AND IN THE EVENT OF ANY
CONFLICT, THE TEXT OF THE PLAN, RATHER THAN SUCH TITLES OR HEADINGS SHALL
CONTROL.


 

*     *     *

 

15

--------------------------------------------------------------------------------